592 So.2d 801 (1992)
AGS COMPUTER SERVICES, INC., d/b/a AGS Information Services, Inc., a New York Corporation, Appellant,
v.
Jesus RODRIGUEZ, Appellee.
No. 91-2034.
District Court of Appeal of Florida, Fourth District.
February 5, 1992.
Jeffrey M. Bell of Sherman, Waldman, Bell & Ritter, PA, Boca Raton, for appellant.
Kenneth N. Metnick of Metnick & Bernstein, P.C., Delray Beach, for appellee.
PER CURIAM.
AGS Computer Services, Inc. [hereinafter AGS] appeals the trial court's nonfinal order granting in part and denying in part AGS's motion for temporary injunction seeking to enforce a covenant not-to-compete. *802 Pursuant to section 542.33, Florida Statutes (Supp. 1990), irreparable injury is no longer presumed upon proof of breach of a valid covenant not to compete. Hapney v. Central Garage, Inc., 579 So.2d 127, 133 (Fla. 2d DCA), Rev. denied, 591 So.2d 180 (Fla. 1991). A party seeking to enforce a covenant not-to-compete must plead and prove irreparable injury. Id. n. 4. The trial court correctly found that AGS failed to prove irreparable injury entitling it to enforcement of the covenant in this case. Therefore, we affirm.
AFFIRMED.
ANSTEAD, LETTS and POLEN, JJ., concur.